Citation Nr: 0722456	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  04-38 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an earlier effective date prior to February 7, 
2001, for the grant of service connection for a herniated 
nucleus pulposus of the cervical spine with muscle spasms, 
spinal stenosis, neural foramina stenosis, and spondylosis.


REPRESENTATION

Veteran represented by: The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from August 1977 to August 
1981. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In February 2005, the veteran had a hearing at the RO.  In 
April 2007, the veteran had a hearing before the undersigned 
Veterans Law Judge.  Transcripts of these hearings are 
associated with the claims file. 


FINDINGS OF FACT

1.  In an unappealed January 1982 rating decision, the RO 
denied, in relevant part, service connection for the 
residuals of a back injury.  The veteran did not appeal that 
decision and it is final.

2.  In February 2001, the veteran submitted an application to 
reopen the claim of entitlement to service connection for a 
neck/back injuries.  

3.  There was no informal claim, formal claim, or written 
intent to file a claim to reopen the claim of entitlement to 
service connection for these conditions between January 1982 
and February 2001.  

4.  There is no record of any communication from the veteran 
indicating a change of address. 




CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to 
February 7, 2001 for the grant of service connection for a 
herniated nucleus pulposus of the cervical spine with muscle 
spasms, spinal stenosis, neural foramina stenosis, and 
spondylosis have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.1, 3.155, 3.400(r) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

In the present appeal, the veteran seeks an effective date 
prior to February 7, 2001 for the grant of service connection 
for a herniated nucleus pulposus of the cervical spine with 
muscle spasms, spinal stenosis, neural foramina stenosis, and 
spondylosis.  At his April 2007 hearing, the veteran 
testified that he applied for service connection for his back 
injuries and was denied in 1981.  He contended that he never 
received notice of the denial as he had moved.  At his 
hearing, the veteran testified that he did not notify the VA 
in writing or telephone that he was moving.  However, he 
contended that because he did not receive notice of the 
rating decision in 1981, his effective date should be prior 
to February 7, 2001.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim reopened after final adjudication 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (emphasis added).  The 
implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on a reopened claim will be, "[d]ate of receipt of 
claim or date entitlement arose, whichever is later."  
38 C.F.R. § 3.400(r) (emphasis added).  

The Board has carefully reviewed the evidence of record and 
finds that an effective date prior to February 7, 2001 for 
the grant of service connection for a herniated nucleus 
pulposus of the cervical spine with muscle spasms, spinal 
stenosis, neural foramina stenosis, spondylosis is legally 
precluded.  
 
In a January 1982 rating decision, the RO denied service 
connection for a back injury.  Letter notification was sent, 
along with a copy of the rating decision, in February 1982.  
The veteran did not appeal.  Thus, this decision became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104 (2006).  

From January 1982 to February 06, 2001, the record is void of 
any correspondence, formal or informal, suggesting that the 
veteran wanted to reopen the claim.  In February 2001 the RO 
received the veteran's claim seeking to reopen the matter.  

Here, the Board finds no basis to grant an effective date 
prior to February 7, 2001.  The proper effective date is the 
date of receipt of the claim.  38 U.S.C.A. § 5110(a).  See 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(r) (effective date of 
an evaluation and an award of compensation based on an 
original or reopened claim will be, "[d]ate of receipt of 
claim or date entitlement arose, whichever is later" 
(emphasis added)); Sears v. Principi, 16 Vet. App. 244, 248 
("The United States Court of Appeals for Veterans Claims 
(Court) thus holds that the effective-date statute, 38 U.S.C. 
§ 5110(a), is clear on its face with respect to granting an 
effective date for an award of VA periodic monetary benefits 
no earlier than the date that the claim for reopening was 
filed"); Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("when 
a claim to reopen is successful and the benefit sought is 
awarded upon readjudication, the effective date is the date 
of the claim to reopen").  

As mentioned above, the Board has considered whether the 
veteran has filed an informal claim to reopen this matter 
prior to February 7, 2001; however, the Board finds nothing 
in the record to support such a finding.  See 38 C.F.R. 
§ 3.155 (2006).  The veteran did not file any paperwork after 
the January 1982 rating decision, which denied service 
connection.  In fact, it was not until February 7, 2001, that 
the RO received the veteran's new claim.

Additionally, the Board notes that the veteran testified that 
he did not receive the January 1982 rating decision because 
he moved.  Nonetheless, the Board observes that the VA 
discharged its duties by sending the February 1982 letter 
notice of the January 1982 rating decision to the veteran's 
last address of record.  VA properly discharged its duty.  
See Ashley v. Derwinski, 2 Vets. App. 307 (1992) (quoting 
United States v. Chemical Foundation, 272 U.S. 1, 14-15 
(1926) ("Presumption of regularity" supports the official 
acts of public officers, to include proper mailing of 
notification of decisions) and, in the absence of clear 
evidence to the contrary, courts presume that they have 
properly discharged their official duties).  Moreover, the 
veteran admitted in his April 2007 hearing that he did not 
apprise the VA of his new address.  In fact, the record shows 
that it was not until receipt of the February 2001 claim that 
the veteran apprised VA of his current address.  As such, the 
criteria for the assignment of an earlier effective date are 
not met. 

Based upon the law and the facts in this case, the Board is 
without the authority to award an effective date prior to 
February 7, 2001.  The Board is bound by the applicable 
statutes and regulations pertaining to VA and precedential 
opinions of the Office of the General Counsel of VA.  See 
38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 19.5 (2006).  
The statute and regulation provide that when there is prior 
final denial in a claim for service connection, the effective 
date for a reopened claim cannot be prior to the date of 
claim.  The statute and regulation also provide that the 
effective date for an original claim cannot be prior to the 
date of claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

For the reasons stated above, an effective date prior to 
February 7, 2007 for the award of service connection for a 
herniated nucleus pulposus of the cervical spine with muscle 
spasms, spinal stenosis, neural foramina stenosis, and 
spondylosis cannot be granted, and the veteran's appeal is 
denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).
 
Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the effective date claim 
and the respective responsibilities of each party for 
obtaining and submitting evidence by way of July 2002 and 
October 2006 letters.  The July 2002 letter was received 
prior to the March 2003 rating decision, which granted 
service connection for a herniated nucleus pulposus, cervical 
spine, spinal stenosis, neural foramina stenosis, 
spondylosis.  These letters notified the veteran that VA 
would obtain all relevant service department records or VA 
medical records.  The RO notified the veteran of his 
responsibility to respond in a timely manner to VA's requests 
for specific information and to provide a properly executed 
release so that VA could request the records for him.  The RO 
also requested the veteran to notify VA of additional 
information, which, in effect, would include any evidence in 
his possession.  These letters specifically notified the 
veteran that VA would obtain any relevant evidence in the 
possession of a federal department or agency.  There is no 
indication that the letters did not inform the veteran with 
all elements of the VCAA.  See Washington v. Nicholson, NO. 
03-0773 (U.S. Vet. App. May 26, 2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) further redefined the 
requirements of the VCAA to include notice that a disability 
rating and an effective date for award of benefits would be 
assigned if service connection is granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
the present appeal, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim and was provided with notice of the 
type of evidence necessary to establish an effective date in 
a March and October 2006 letters.  The Board finds that any 
deficiency in the notice to the veteran or the timing of this 
notice is harmless error.  See Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006) (finding that the Board erred by relying 
on various post-decisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, the Court found that the evidence established 
that the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.).

VA has obtained all relevant, identified, and available 
evidence.  As the issue on appeal is whether an earlier 
effective date is warranted, a VA examination was not 
necessary.  Based on the above, the Board finds that 
reasonable efforts have been made to obtain all available 
evidence.  The veteran has not referred to any additional, 
unobtained, available, relevant evidence.  Therefore, VA has 
satisfied all duties to notify and assist the veteran.  


ORDER

Entitlement to the assignment of an effective date prior to 
February 7, 2001, for the grant of service connection for a 
herniated nucleus pulposus of the cervical spine with muscle 
spasms, spinal stenosis, neural foramina stenosis, and 
spondylosis, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


